Citation Nr: 0119307	
Decision Date: 07/25/01    Archive Date: 07/31/01	

DOCKET NO.  99-11 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied waiver of recovery of an 
overpayment in the calculated amount of $5,090 because it 
would not be against equity and good conscience to recover 
the overpayment.  


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment in the calculated amount of $5,090, 
with no fault being shown on the part of the VA in creating 
the overpayment, the veteran did not change his position to 
his detriment in reliance on VA disability pension, failure 
to make restitution would result in unfair gain to the 
veteran and recovery of the overpayment would not result in 
undue hardship or defeat the purpose of the benefit.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which waiver of recovery of an overpayment 
is based.  The statement of the case also informed the 
veteran and his representative of the information considered 
in denying waiver of recovery of the overpayment as well as 
the reason for the denial.  The veteran has been provided the 
opportunity to submit additional information regarding his 
financial and marital status and he has done so.  The veteran 
has also been afforded the opportunity to be present at a 
personal hearing as requested in his June 1999 substantive 
appeal.  However, he failed to report for a scheduled 
personal hearing in June 2001.  On the basis of the record, 
the Board concludes that the requirements of the VCAA have 
been met.  

A January 1984 RO decision found that the veteran was 
permanently and totally disabled for nonservice-connected 
pension purposes.  Following subsequent development the 
veteran was notified by official letter, dated in June 1984, 
of his award of improved disability pension benefits.  

As a result of an increase in the veteran's annual countable 
family income, due to an increase in Social Security 
benefits, the veteran was notified by official letter, dated 
in June 1990, that his improved disability pension benefits 
were being retroactively terminated effective March 1, 1989.  
This resulted in the creation of an overpayment in the 
calculated amount of $4,671.  An August 1990 RO decision 
waived recovery of the overpayment in the calculated amount 
of $4,671.  

In October 1995 the veteran submitted an eligibility 
verification report indicating that his only income consisted 
of he and his child's Social Security benefits.  He reported 
that he had had no income and would have no income from wages 
or any employment during the period from October 1, 1994, 
through September 30, 1996.

By official letter, dated in November 1995, the veteran was 
informed that he had been awarded VA pension benefits.  He 
was informed of the manner in which the amount of his pension 
benefits was determined, including that zero earnings from 
him were considered.  He was also informed that he should 
immediately inform VA if his family income changed.  

In April 1996 the veteran submitted an eligibility 
verification report that continues to reflect that the only 
source of his family income was Social Security benefits for 
he and his son.  This report indicates that he had zero wages 
from all employment in 1995.  

By official letter dated in June 1996 the veteran was 
informed of an amendment to his disability pension award.  
This letter also informed him of the method used in 
calculating his award, including advising him that zero 
earned income was considered.  

By official letter dated in June 1998 the veteran was 
informed that VA proposed to stop making disability pension 
payments to him effective November 1, 1995, because evidence 
had been received that he received wages of $6,499 in 1995 
from the U.S. Department of Agriculture.  The veteran did not 
respond to information concerning this and action was taken 
to terminate his VA pension effective November 1, 1995.  This 
resulted in creation of the current overpayment in the 
calculated amount of $5,090.  

In November 1998 the veteran submitted a request for waiver 
of recovery of the overpayment in the calculated amount of 
$5,090.  He indicated that his only income was Social 
Security benefits in the monthly amount of $618.80.  He 
reported that his monthly expenses consisted of $200 for 
rent, $260 for food, $41 for auto insurance, $30.42 for 
telephone, and $409.43 for installment debt for a total 
monthly expense of $940.85.  This resulted in a negative 
monthly cash flow of $322.05.  He reported that his assets 
consisted of $162 cash in the bank and a vehicle valued at 
$12,000.  His monthly installment debt was due to a Sears 
charge with an unpaid balance of $902.71 and a loan to 
purchase his vehicle with an unpaid balance of $10,423.47. 

In April 1999 the veteran submitted updated financial status 
information, including a financial status report and 
information relating to his wife's status, as well as an 
award of Social Security benefits for his wife.  This 
information clarified that the veteran's wife continued to 
live with him.  The information also indicates that his wife 
had been awarded Social Security benefits and would receive a 
retroactive payment of $8,911.88 in early April 1999.  
Thereafter she would receive a monthly benefit of $440.  The 
financial status report reflects that the veteran was married 
and although it does not indicate his wife's Social Security 
benefits, when those benefits are considered together with 
the $635 monthly Social Security benefit reported by the 
veteran, his net monthly income is $1,075.  He reported 
monthly family expenses consisted of $200 for rent, $260 for 
food, $130 for utilities and heat, $41 for auto insurance, 
$30.42 for telephone, and $409.43 for installment debt, for a 
total monthly expense of $1,070.85.  This results in a 
positive monthly cash flow of approximately $4.  He indicated 
that his assets consisted of $50 cash in the bank and a 
vehicle valued at $12,000.  His contract installment debt was 
a result of a Sears charge card with an unpaid balance of 
approximately $850 and a loan to finance the purchase of a 
vehicle with an unpaid balance of approximately $8,500.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the veteran had had experience with 
requirements relating to an award of VA pension, as well as 
how overpayments are created, prior to his submission of the 
October 1995 eligibility verification report that constituted 
a claim for new benefits.  While this report reflects that 
the veteran affirmatively reported zero wages from all 
employment for the period from October 1994 through September 
1996, and evidence subsequently indicated that he did in fact 
receive wages during this time, the Board concludes that, in 
the absence of additional evidence reflecting the veteran's 
intent to accomplish the objective of an award and continued 
receipt of VA pension by intentionally providing inaccurate 
or false information to the VA, the finding that the veteran 
has not made a misrepresentation, committed fraud, or had bad 
faith was correct.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that the veteran had previously been in 
receipt of VA benefits during the mid to late 1980's.  These 
benefits were terminated when he received an increase in 
Social Security benefits.  At the time of that termination he 
was provided a letter informing him of the manner by which 
awards of VA pension benefits were made and the reason for 
the termination.  When the veteran was again awarded VA 
benefits in November 1995 he was again informed of the manner 
in which the amount of his award was determined, as well as 
that zero income from earnings were considered.  In both the 
October 1995 eligibility verification report and an April 
1996 eligibility verification report the veteran 
affirmatively indicated that he did not receive any wages 
from employment during 1995.  However, it was subsequently 
determined that he had in fact received over $6,000 in wages 
during 1995.  There is no indication that the VA was aware of 
this at the time of the award of the veteran's benefits, 
effective November 1, 1995.  The record reflects that the 
veteran was the sole possessor of this information at the 
time of his October 1995 application, and that he not only 
failed to supply this information, but that he affirmatively 
indicated that such wages did not exist.  Therefore, the 
record reflects that the veteran was the sole cause of the 
creation of the overpayment and that the VA had no fault in 
creation of the overpayment.  Further, the veteran's act of 
affirmatively incorrectly reporting his income constitutes an 
extremely large degree of fault on his part in creating the 
overpayment.  Therefore, the sole fault in the creation of 
the overpayment in the calculated amount of $5,090 lies with 
the veteran.  

Although the record reflects some confusion with respect to 
whether or not the veteran's spouse resides with him, the 
veteran clarified this in an April 1999 statement.  In this 
statement he indicates that his spouse has resided with him 
since July 1996.  There was apparently a period from April 
1995 to 1996 when she cared for a relative.  While the 
veteran has asserted that recovery of the overpayment would 
cause him financial hardship, the record reflects that his 
monthly income, consisting of he and his spouse's Social 
Security benefits, exceed his monthly expenses.  While they 
exceed his monthly expenses by only $4, the record also 
reflects that the veteran's spouse received a retroactive 
Social Security payment, in April 1999, of almost $9,000.  
This retroactive payment is a liquid asset that is more than 
sufficient to retire the overpayment of VA pension in the 
calculated amount of $5,090.  Further, some of the veteran's 
expenses are installment contract debt and these will 
eventually retire as well and it is reasonable for the 
veteran to be required to have the same obligation to repay 
the Government as he has to repay his other contract debt.  
With consideration that the veteran's monthly income exceeds 
his monthly expenses and he has sufficient liquid assets in 
excess of his monthly expenses to pay the VA overpayment, 
recovery of the VA pension debt would not deprive the veteran 
of the basic necessities of life or defeat the purpose for 
which the pension benefits were intended, i.e., recovery 
could be made from the veteran's assets which are in excess 
of that spent on the basic necessities of life without 
depriving him or his family of the ability to meet their 
ongoing expenses.  

The record reflects that the veteran incurred a debt in 
February 1996 to purchase a 1995 vehicle.  He has indicated 
that the monthly amount due on this debt is $359.43.  There 
is no indication that he incurred this debt in reliance on a 
VA pension in the monthly amount of approximately $150.  
Rather, the Board concludes that the incurrence of this debt 
was made in reliance upon the veteran's Social Security 
benefit in excess of $600.  Further, when the veteran 
submitted his financial status report in November 1998 he 
indicated that there was no amount pass due on the debt for 
the vehicle purchased.  Therefore, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran changed his position in reliance on VA pension when 
he entered into the debt to purchase the vehicle in February 
1996.

Failure to make restitution would result in unfair gain to 
the veteran as he was in receipt of wages in excess of $6,000 
in 1995 when he was awarded VA pension.  On the basis of the 
above analysis and after consideration of all the various 
factors, a preponderance of the evidence demonstrates that 
recovery of the debt in question would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

